Citation Nr: 0207782	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  99-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from March 1953 to February 
1955.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which determined that the veteran had not submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for a psychiatric disorder.  The veteran 
has been represented in this appeal by the Puerto Rico Public 
Advocate for Veterans Affairs.  

The decision below reopens the veteran's claim of entitlement 
to service connection for a psychiatric disorder.  The Board 
is undertaking additional development of the veteran's 
reopened claim pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by the Rules of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice, 
the Board will prepare a separate decision addressing the 
merits of the veteran's claim.  


FINDINGS OF FACT

1.  In August 1978, the Board denied service connection for a 
psychiatric disorder.  The veteran and his accredited 
representative were provided with copies of the Board's 
decision.  

2.  The documentation submitted since the August 1978 Board 
decision is relevant and probative of the issue at hand.  


CONCLUSION OF LAW

The August 1978 Board decision denying service connection for 
a psychiatric 


disorder is final.  New and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder has been presented.  38 
U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.156, 20.1105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of whether new and material evidence 
has been submitted to reopen the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
the Board observes that there remains no issue as to the 
substantial completeness of the veteran's application.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.159, 3.326(a)).  The veteran has been 
advised by the statement of the case and the supplemental 
statements of the case of the evidence that would be 
necessary for him to substantiate his application.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable. 38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 
20.1105 (2001).  

I.  Prior Final Board Decision

In August 1978, the Board denied service connection for a 
psychiatric disorder as the claimed disorder was not shown 
during active service.  The veteran and his accredited 
representative were provided with copies of the Board's 
decision.  

The evidence upon which the Board formulated its August 1978 
rating decision may be briefly summarized.  The veteran's 
service medical records make no reference to a psychiatric 
disability.  The report of the veteran's February 1955 
physical examination for service separation identified no 
psychiatric abnormalities.  In his March 1976 claim for 
service connection, the veteran indicated that he was 
initially treated for a psychiatric disorder in February 
1976.  An April 1976 VA hospital summary reports that the 
veteran was diagnosed with a conversion-type hysterical 
neurosis.  A March 1977 VA psychiatric evaluation states that 
the veteran reported that he had been hospitalized for a 
psychiatric disorder for a two month period at the West 
Berlin, Germany, Army Hospital during active service.  The 
veteran was diagnosed with a depressive disorder with 
conversion features.  


B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2001) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2001).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the August 1978 Board decision 
denying service connection for a psychiatric disorder 
consists of photocopies of the veteran's service medical 
records; VA examination and treatment records; an April 2000 
psychiatric evaluation from Rodrigo Freytes del Rio, M.D.; 
and written statements from the veteran and several of his 
associates.  The psychiatric evaluation from Dr. Freytes del 
Rio conveys that the veteran was involved in a November 1954 
Army training accident while stationed in West Germany.  The 
accident involved a grenade explosion in which the veteran 
sustained physical injuries and "most of his fellow 
soldiers" were killed.  The veteran was hospitalized in a 
West Berlin, Germany, medical facility where he received 
psychiatric treatment.  He was noted to be receiving ongoing 
VA psychiatric treatment.  The veteran was diagnosed with 
episodic undifferentiated-type schizophrenia.  He was further 
found to exhibit "symptoms compatible with post-traumatic 
stress disorder (PTSD)."  Dr. Freytes del Rio commented that 
"judging by the history of the present illness, this 
patient's mental condition is service-connected."  The Board 
finds that Dr. Freytes del Rio's opinion constitute new and 
material evidence in that it is of such significance that it 
must be addressed in order to fairly decide the merits of the 
case.  Accordingly, the new evidence is sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a psychiatric disorder is granted.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

